I respectfully concur in part and dissent in part with the majority opinion herein. I also would affirm the judgment of the trial court. I believe that Trooper Hughes had a reasonable and articulable suspicion that a violation of the law occurred and thus the trial court did not err in overruling Hodge's motion to suppress. I dissent with that portion of the majority opinion that specifically overrules our decision in the case of State v. Drogi (1994), 96 Ohio App.3d 466. Drogi can be distinguished in various ways from the case herein. First of all, Drogi involved a divided highway/interstate. In the case at bar, the trooper witnessed a speeding violation initially. In addition, in the case at bar, the driver of the motor vehicle in question drifted several feet partially into the left-hand lane from the curb lane on a five-lane road and failed to signal. Most importantly, the trooper, in the case at bar, witnessed three violations of traffic laws while the trooper in  Drogi did not observe a traffic violation. The majority opinion mischaracterizes Drogi
as involving a violation of a traffic law. That simply was not the case.
Based on the foregoing, I respectfully dissent with that portion of the majority opinion specifically overruling  State v. Drogi, and I concur with the balance of said opinion.